Case 1:19-cr-00384-RM Document 46 Filed 06/25/20 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00384-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

1.     WESLEY DAVID GILREATH,

           Defendant.
______________________________________________________________________

    UNITED STATES’ MOTION FOR PRELIMINARY ORDER OF FORFEITURE
______________________________________________________________________

       COMES NOW the United States of America, by and through United States

Attorney Jason R. Dunn and Assistant United States Attorney Tonya Andrews, pursuant

to 18 U.S.C. § 2253 and incorporating the Plea Agreement entered into with defendant

Wesley David Gilreath, and moves this Court to enter a Preliminary Order of Forfeiture.

I.     Procedural Background

       1.      On August 22, 2019, the grand jury charged defendant Wesley David

Gilreath, by Indictment in Counts One and Two with Possession of Child Pornography, in

violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). (Doc. 12).

       2.      The United States also sought forfeiture from defendant Wesley David

Gilreath, pursuant to 18 U.S.C. § 2253, of any and all of the defendant’s right , title and

interest in:

               a)      any visual depiction described in section 2251, 2251A, or 2252,

       2252A, 2252B, or 2260 of Title 18, or any book, magazine, periodical, film or

                                            1
Case 1:19-cr-00384-RM Document 46 Filed 06/25/20 USDC Colorado Page 2 of 4




      videotape, or other matter which contains any such visual depiction, which was

      produced, transported, mailed, shipped or received in violation of Title 19 U.S.C.

      Chapter 10;

             b)     any property, real or personal, constituting or traceable to gross

      profits or other proceeds obtained from such offense; and

             c)     any property, real or personal, used or intended to be used to commit

      or to promote the commission of such offense or any property traceable to such

      property the defendant obtained as a result of Count One and Two.

      3.     On February 26, 2020, the United States and defendant Wesley David

Gilreath entered into a Plea Agreement. (Doc. 36). The Plea Agreement provides, inter

alia, that the defendant agreed to plead guilty to Counts One and Two of the Indictment,

Possession of Child Pornography, charging a violation of 18 U.S.C. § 2252A(a)(5)(B) and

(b)(2). The defendant further agreed to the forfeiture of any and all property subject to

forfeiture pursuant to 18 U.S.C. § 2253. This property includes:

              a) An Apple iPhone 5 having IMEI 013426007825476;

              b) An Infinitive 32 gigabyte USB drive having serial number

                  4C530001220523111001; and

             c) An LG Q7+ cellular telephone having IMEI

                  357568091544259.

II.   Legal Argument

      4.     Pursuant to 18 U.S.C. § 2253, the Court shall order criminal forfeiture of

property used or intended to be used to commit or to facilitate the commission of or


                                           2
Case 1:19-cr-00384-RM Document 46 Filed 06/25/20 USDC Colorado Page 3 of 4




property constituting or derived from any proceeds obtained directly or indirectly as a

result of 18 U.S.C. § 2252A(a)(5)(b).

       5.        Pursuant to Rule 32.2(b)(1)(A) of the Federal Rules of Criminal Procedure,

the Court must determine what property is subject to forfeiture under 18 U.S.C. § 2253

as soon as practicable after a plea of guilty. Once the property is determined to be subject

to forfeiture, the Court must promptly enter a Preliminary Order of Forfeiture.

Fed. R. Crim. P. 32.2(b)(2)(A).

       6.        It is mandatory that the Preliminary Order of Forfeiture is entered

“sufficiently in advance of sentencing to allow the parties to suggest revisions or

modifications before the order becomes final as to the defendant.”          Fed. R. Crim. P.

32.2(b)(2)(B).

       7.        As set forth in the Plea Agreement, the defendant and United States agree

that the subject property was used to commit or to facilitate the commission of such

offense to which the defendant has pleaded guilty. Specifically, the above identified

computer and hard drives contained files that depicted child pornography. Accordingly,

the defendant’s interest in the subject property is subject to forfeiture to the United States

pursuant to 18 U.S.C. § 2253.

       8.        A Preliminary Order of Forfeiture is necessary in order for the United States

to seize the property subject to forfeiture. In addition, 18 U.S.C. § 2253 requires that third

parties who may have an interest in the property receive notice, via publication, or to the

extent practical, direct written notice, of the forfeiture and the United States’ intent to

dispose of the property. The United States cannot accomplish the seizure, notice, and


                                               3
Case 1:19-cr-00384-RM Document 46 Filed 06/25/20 USDC Colorado Page 4 of 4




publication without a Preliminary Order of Forfeiture.

       WHEREFORE, the United States moves this Court to enter the Preliminary Order

of Forfeiture tendered herewith, for the reasons set forth above.

       DATED this 25th day of June 2020.

                                                   Respectfully submitted,

                                                   JASON R. DUNN
                                                   United States Attorney

                                            By:    s/ Tonya Andrews
                                                   Tonya Andrews
                                                   Assistant U.S. Attorney
                                                   U.S. Attorney’s Office
                                                   1801 California Street, Suite 1800
                                                   Denver, Colorado 80202
                                                   Telephone: (303) 454-0100
                                                   E-mail: tonya.andrews@usdoj.gov
                                                   Attorney for the United States



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of June 2020, I electronically filed the foregoing
with the Clerk of Court using the ECF system which will send notice to all counsel of
record.

                                                   s/ Jasmine Zachariah
                                                   FSA Data Analyst
                                                   Office of the U.S. Attorney




                                               4
